Citation Nr: 1822204	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-31 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Basic eligibility for educational assistance pursuant to the Post-9/11 GI Bill ("Chapter 33").


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION


The Veteran had active duty from September 27, 2011 to December 15, 2011.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision by the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma. 


FINDINGS OF FACT

1. The Veteran served on active duty from September 27, 2011 to December 15, 2011. 

2. Pursuant to regulations prescribed by the Secretary of Defense, the Veteran was discharged from active duty service based on a condition that was not characterized as a disability, but did interfere with the Veteran's performance of duty, as determined by the Secretary of the Air Force.


CONCLUSION OF LAW

The criteria for basic eligibility to educational assistance under Chapter 33 have not been met. 38 U.S.C. §§ 3301, 3311 (2012); 38 C.F.R. § 21.9520(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to Chapter 33 educational assistance because he served on active duty for the requisite number of days, received an honorable discharge, and received a medical discharge. 

The Veteran's DD214 document lists his separation code as "JFV" (physical condition, not a disability, interfering with performance of duty), and identifies the narrative reason for separation as "condition is not a disability." In March 2014, the Department of Defense (DoD) responded to VA's inquiry and stated that the Veteran never graduated from Basic Military Training and had no qualifying service in the active duty Air Force for G.I. Bill benefits. The Veteran has submitted a November 25, 2011 Certificate of Training stating that he successfully completed the eight week Basic Military Training Course. However, even if the Veteran's certificate is found to be more reliable than DoD's response, it does not make a difference in the analysis.

The post-9/11 GI Bill, 38 U.S.C. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001. 38 U.S.C. § 3311; 38 C.F.R. § 21.9520. A veteran may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for: (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct. 38 C.F.R. § 21.9520(a); see also 38 U.S.C. § 3311. 

Even including the Veteran's entry level training, the Veteran only served seventy-nine days in active duty. Therefore, he cannot qualify for educational assistance under 38 C.F.R. § 21.9520(a).

A veteran is also eligible for benefits under the Post-9/11 GI Bill if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability. See 38 C.F.R. § 21.9520(b). There is no evidence in the Veteran's claims file that he was discharged due to a service-connected disability. There is no evidence that the Veteran has been determined to have any service-connected disability. The Veteran has not alleged that he was discharged due to a disability that is service-connected. Therefore, he also cannot qualify for educational assistance under 38 C.F.R. § 21.9520(b).


Because the minimum service requirements are not met, entitlement to basic eligibility for educational assistance under the Post-9/11 GI Bill is denied. 
38 U.S.C. § 21.9520.


ORDER

Basic eligibility for Chapter 33 educational assistance is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


